                              Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 1 of 9
  ARR~ST 'WARRANT APPLICATION                                    STATE OF CONNECTICUT                                                     For Court Use Only
  JD-CR-64tl     Rev. 3- 11                                                                                                            Supporting Affidavits sealed
                                                                      SUPERIOR COURT
  C.G.S % 54 -2a
  Pr. Bk. Sec. 36-1 . 36-2. 36-3
                                                                           www.jud.ct.gov                                          D      Yes             D       No


  Police Case r1umber                             Agency name                                                                             Agency number
   1700004762                                       Canton Police                                                                         0023
  Name (Last. First, Middle Initial)                                              Residence / Town) of accused      Court to   oe held dl (Town)   Geographical        14
  Chase, Nicole , H.                                                              Canton                           Hartford Superior C             Area num ber


   Application For Arrest Warrant
   To: A Judge of the Super ior Court

   The undersigned hereby applies fo r a warran t for the arrest of the above-named accused on the basis of the facts
   set forth in the :(R]Affidavit Belo .                   y\ffidav 't (s) Attach e d .
                                                                                                   Type/print name of




   Affidavit
   The undersigned affi a nt, bein g duly sworn , deposes and says:
 1. That, I Detective John Colangelo, have been a certified police officer in the State of CT since May 1992.
 have been employed by the Town of Canton as a Police Officer since March 1997. I am currently assigned to
 the detective division. I have received specialized training in the investigation of criminal and other matters.
 The facts and circumstances contained in this affidavit are from personal knowledge, investigation and
 information supplied by brother and/or sister officers, or others acting in their official capacity.


2. That, on 5/7/ 17 at approximately 0857 hours, Officer Gompper was dispatched to the lobby of the police
department on a report of someone being sexually harassed at their place of employment.


3. That , on his arrival, Officer Gompper met with the compla inant/victim , Nicole H Chase (DOB -                                                       ). She
explained that she works at Nodine's Smokehouse restaurant, located at 192 Albany Turnpike in Canton, CT,
along with her mother. Chase said that she was being sexually harassed by the owner and her boss, Calvin
Nodine.


4. That, Chase began to give Officer Gompper a back story about her boss, Nodine, and that he has a drinking
problem and has caused another worker, (Nadine's step son ), to quit. Chase said that she came in for her shift
on 5/6/17 and after being there for about 10 minutes, Nodine asked her, "Did you get laid last night?" Chase
said that Nodine was intoxicated at this point and walked away. When asked how she knew Nodine was

(This is page 1 of a 10 page Affidavit)

Date                                                                     Signed



                                                                         Signed
 Jurat


 Finding
The foregoing Application for an arrest warrant, and affidavit(s) attached to said Application, having been subm itted to and
considered by the undersigned the undersigned frnds from said affldavit(s) that there is probable cause to believe that
an offense has been committed and that the accused committed it and, therefore, that probable cause exists for the
issuance of a warrant for the arrest of the above-named accused.
Date and                                          On (Dale)                                                             Name of Judge/Judge Tr;a1 Referee
S ig n ature                                          q b 17                                                                     /J6




                                                                                                                                 EXHIBIT W
                               Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 2 of 9
 ARRJ:ST 'WARRANT APPLICATIO N
 JO-CR-o4a        Rev. J- 11                            STATE OF CONNECTICUT
 C.G.S § 54- 2a
                                                           SUPERIOR COURT
 Pr. Bk. Sec. 36-1 . 36-2, 36 -3
                                                              www.jud.ct. gov
 CFS#: 1700004762                                                                                 Canton Police
 Name (last. First, lvliddle Initial)                       Residence /Town}of accused   Court to be held at (Town)   Geog raphical
 Chase, Nicole, H.                                          Canton                       Hartford Superior C                          14

 Affidavit - Continued
 intoxicated she sa id that usually in the morning time he has a few drinks.


 5. That, Officer Gompper asked Chase what happened later that night. She explained that she closed the
 front drawer down at the end of the night located at the front of business . Chase said that Nodine told two
 employees that they were closed for the night and they could leave. Officer Gompper asked if this was normal
 behavior for Nodine. She said it was normal behavior but she felt Nodine was more dismissive and wanted
 them to leave faster.


 6. That, Chase said as she was walking towards the back of the business to leave for the night she saw
 Nodine standing near the bathroom/kitchen doors with his arms open saying , "We're going to make it through
 this, we're going to make this company better", while he was giving her a hug . She said while this was
 happening a dishwasher, Kyle, came from around the corner. Chase then stopped her explanation of the
incident to Officer Gompper standing up and saying that it happened so quickly and that she had shut down.


7. That, she then said that she doesn't even think her boss, Nodine, would remember what happened. She
said that Nodine must of already had his "stuff" out and she had no idea cause she was walking, it was dark,
the lights were off and Nodine gave her a hug when the dishwasher walked around _the corner and said
goodnight. Chase sa id Nodine then grabbed her and pulled her into the bathroom closing the door behind
them. Kyle then says , "Uh, Calvin are you in the bathroom? Goodnight."


8. That, Chase said she wanted to say something to Kyle but she froze because it happened so quickly. She
said she looked down and that's when Nodine said, "I know you must not get it at home so suck it, or
something." She said she opened the door and pushed past Nodine and saw that Nodine had fallen into a wall
and hit his head. Chase made a comment to Officer Gompper about Nodine being a rich man during this part
of her story.


9. That, Chase said that Nodine may have an injury to the right side of his head from her pushing him . Chase
again said she froze but told Nodine that he needed to take his cash from the last days and directed him
towards the nightly deposits. She said that she then left for the night and then spent two hours thinking about
what she should do about this.


10. That, Chase said she texted Nadine's step son, (Jeremy),and told him what happened but did not give full
details about Nodine telling her to suck it. Officer Gompper asked Chase what was exposed. Chase said

(This is page 2 of a 9 page Affidavit
Date


Jurat

Reviewed
                                                                                                                       Date      I
                                                                                                                              tj b Fl-



                                                                                                  EXHIBIT W
                           Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 3 of 9
 ARREST 'WARRANT APPLICATION
 JO-CR-64a Rev 3-11                                     STATE OF CONNECTICUT
 CG S § 54-2a                                                SUPERIOR COURT
 Pr. BK . Sec. 36 - I 36 -2. 36-3
                                                                www.jud.ct.gov
 CFS#: 1700004762                                                                                     Canton Police
 Name (Las/. First. Middle lniti~I)                           Residence (Town]<J f 3ccused   Court to be held at (Town)   Geograph ical

 Chase, Nicole, H.                                            Canton                         Hartford Superior C            O             14
 Affidavit - Continued
 Nodine was wearing a long thick flannel shirt and didn't initially notice anything . She said when they were in the
 bathroom there was no time for him to take his "stuff'' out. She said in the bathroom Nadine's pants were open
 and she was able to see that his underwear was pulled down and could see his "balls" and penis .


 11. That , Officer Gompper asked Chase if Nodine had an erection. She said yes, Nodine was erect and he
 told her that he was getting hard . Officer Gompper asked if she was able to feel his genitals against her when
 they were hugging. Chase said no.


 12. That, Chase said she had never been in a situation like this before and told her mom that she'd talk to the
 police about this. Officer Gompper explained to Chase if she wanted to make a complaint, Officer Gompper
would take a written statement from her and would need to speak to the witness, Kyle. Chase then said that
 Kyle didn't witness much, he just said bye Calvin, (Nodine). (This is inconsistent and different than the initial
description of the event Chase told Officer Gompper). Chase then made a comment that's she's going up
against a millionaire. (Nodine owns a meat packaging business which distributes nationally as well as having
this restaurant).


13. That, Chase was told if she wanted to pursue charges it would be investigated and all parties involved
would need to be spoken to . Officer Gompper explained that if probable cause is developed Officer Gompper
would forward a warrant to the court. Officer Gompper asked Chase if she felt she was dragged in the
bathroom forcefully or if she felt she was being kidnapped. She said no, she felt that Nodine was nervous and
was worried that the other employee would see them . Chase said that she wanted it noted that she came to
the police department and she doesn't think that she could face that man,(Nodine ). in court. She then said that
she doesn't want to go to work but hope that he doesn't remember what happened. She began to say she
wanted to see how he was acting once she got into work before deciding on making a formal complaint.


14. That, on 5/11/17, Nicole Chase came back to the Canton Police Department and provided the below sworn
written statement to Officer Gompper:


STATEMENT


I work at Nadine's located in Canton, CT. On Saturday morning May 6th, I came into work at 9:00 a.m. I
began to prep for food service for the day. A few hours later my mom came into work. I was standing at the
cash register and Calvin was standing on the other side of the cash register. Calvin just said, "So dld you get

(This is page 3 of a 9 page Affidavit
Date


                                                                                                               ·or Court, Notary Public)
Ju rat

Reviewed                                      l2jte'2
                                              o·oJ ·\
                                                        -,
                                                         I
                                                                                                                           Date    q/b I r


                                                                                                      EXHIBIT W
                              Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 4 of 9
 ARR~ST WARRANT APPLICATION
 JD-CR-64a         Rev 3-11                                       STATE OF CONNECTICUT
 C.G.S § 5<J.-2a                                                    SUPERIOR COURT
 Pr. Bk. Sec. 36 -1. 36-2. 36-3
                                                                       www.jud.ct.gov
 CFS #: 1700004762                                                                                        Canton Police
 Ma me /La sr. First. lvliddle /nit1a/}                              Residence / own/of accused   Coun to be held t (Town)   Geograph,cal

 Chase, Nicole, H.                                                    Canton                      Hartford Superior C         p
                                                                                                                                            14

 Affidavit - Continued
 laid last night." I just ignored because this is normal behavior for Calvin.


 A group of us at the restaurant were having a meeting about an employee who was taking illegal drugs, acid,
 and Calvin wasn't firing. After we spoke to Calvin about it the employee was terminated . At that point Calvin
 said he wanted his girls to feel safe and not uncomfortable. The way he said "my girls" was weird. Calvin gave
 me a hug and kiss on the cheek. I didn't think much of it because his wife was right there and she also gave
 me a hug.


 I was standing at the pizza counter while Allie, (Alexandria), was making us a BLT sandwich at the sandwich
 counter, talking about what had happened about the employee being fired. Calvin came behind the counter
and came up behind me. As he did this he put his arm across my back and put his hand on my shoulder. I
don't recall exactly what he was saying but it was a joke or a story he was trying to tell about something that
happened with a girl.

As he was telling me the story/joke he would move his hand lower and lower each time with each part of the
story he'd tell. Each time he'd pulled me into his body he squeezed my arm and back with his hand. As he
finished the story he placed his hand on my butt cheek grabbing it. Calvin had his hand on my butt for less
than thirty seconds. He then chuckled and walked away.


Sometime later on in the day, Calvin's wife gave me a air cast, because of an injury that I've had for some
time.to help me with the pain. Someone asked me what happened and Calvin made the comment that I had my
leg's behind my back too much. Also during the day Calvin made a comment that blondes are like butter
they're easy to spread. Calvin makes this same statement on a daily basis. I am the only blond that works
there.


Throughout the day I saw Calvin drinking alcohol with his wife . Throughout the day I could tell Calvin was
intoxicated. By the end of the day he wasn't able to walk straight.


Saturday night around 8:45 p.m., (we close at 9:00 p.m.), Calvin said to Allie and Kyle to clock out your good.
Calvin told me to close out the cash register for the evening because I knew how to do it. I finished closing out
the cash drawer and shut off the lights to the front of the business. I then walked to the back of the business
and turned the corner. I then saw Calvin standing there. Most of the lights were off so it was very dimly lit.
Calvin was standing there with his arms out. I knew he wanted a hug, (which I assumed was like the one he

(This is page 4 of a 9 page Affidav;t
Date


                                          orn before me oiDate)
Jurat

Reviewed




                                                                                                          EXHIBIT W
                             Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 5 of 9
 ARR.E ST 'WARRANT APPLICATION
 JO-CR-64a       Rev. 3-11                            STATE OF CONNECTICUT
 C.G.S § 54-2a                                           SUPERIOR COURT
 Pr. Bk. Sec. 36 -1. 36 -2. 36-3
                                                            www.jud.ct.go v
 CFS#: 1700004762                                                                              Canton Police
 Name (Last. First. Middle Initial/                       Residence (TownJof accused   Court to be eld at (Town)   Geographical
 Chase, Nicole, H.                                        Canton                       Hartford Superior C                        14

 Affidavit - Continued
 gave me earlier). I kind of walked into him as I turned the comer and he hugged me. I describe the hug as
 very emotional. Calvin said to me, "We're going to get through this. We're going to make the company better."
 As he hugged me he was asking if I had any thoughts or questions. I told him no, I hope everything gets better.
 He then said to me is there anything you want to do . I told him no.


 At this point Kyle came back into the building through the kitchen. Kyle yelled Calvin. That's when Calvin
 grabbed my hand/arm and pulled me into the mens bathroom. Calvin locked the bathroom door and held his
 finger up to his mouth as to tell me to be quiet. At this point I froze not knowing what to do.
 I heard Kyle again ask Calvin if he was in the bathroom and calling my name. Calvin then very abruptly and
 shortly answer Kyle saying, "Yup , have a good night." I then looked down and saw that Calvin had fully
 exposed himself to me . I was able to see Calvin's penis, testicles, pubic hair and that he had his boxers pulled
 completely below his genitals. I saw that the boxers were a dark blue color. When he did this I could smell the
odor of sweat and semen.


At this time I saw that his penis was erect. I did not feel it initially when he was hugging me but assumed that he
already had it out because there was no time from when he hugged me to pulling me into the bathroom he
could have taken it out.


Calvin then said to me, "Suck it cause I don't know you get it at home." As he was saying this he grabbed his
testicles and penis and lifted it up towards me. I then pushed Calvin and he stumbled in the wall as he struck
his head . I then unlocked the door and walked out. I saw that the money bags were left on the counter and
said to Calvin don't forget your money bags and walked out of the building.


I then came to the Canton Police Department Sunday morning with my mom and spoke to Officer Gompper.
After speaking to Officer Gompper I wasn't sure what exactly how I wanted to proceed with this so I went into
work to collect all of my belongings and to see if Calvin acknowledged what he did or apologized to me for his
behavior. I helped build that business before it opened and put a lot of time and energy into helping because I
wanted to have a good job and provide for my daughter.


When I went in Sunday after leaving the police department Calvin said that I was late. I told him that I wasn't
late, Calvin said, "Your here after Jarvis and now I have to deal with this raging boner all day." I took it as Calvin
wanting me to give him sex or relieve him sexually. I didn't say anything and walked away. We were very slow
that day and only one other employee was working other than Calvin and myself

{This is page 5 of a 9 page Affidavit
Date


Ju rat

Reviewed                                                                                                            Date
                                                                                                                           q b     Ir

                                                                                               EXHIBIT W
                          Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 6 of 9
 ARREST WARRANT APPLICATIO N
 JD-CR-64a Rev. 3-11                               STATE OF CONNECTICUT
 C.GS § 54-2a
                                                      SUPERIOR COURT
 Pr. Bk. Sec. 36-1. 36-2. 36-3
                                                          www.jud.ct.gov
  CFS#:       1700004762                                                                       Canton Police
 Name (Lest. Firsc. Middle /nit/al)                     Residence (Town/o f accused   Cour1 to be held at (Town)   Geographical
 Chase. Nfcole, H.                                      Canton                        Hartford Superior C                         14
 Affidavit - Continued

 Calvin said to me tha t he was going to have the other employee watch the front while me and Calvin go into the
 office, lock the door and clean the office. Calvin has never told any of the employees to do this and the office is
 the a small closet. That has never been one of my duties. I told him nervously no . Calvin then said, "What can
 you think of something else better to do than fuck me?" I then walked away from him. Calvin followed me
 around for the rest of the day and asked me to drive me home. I told him no. I then left for work the day.


 Monday Calvin called me and said that he closed the store until the following Tuesday. He told me that I was
 going to be the only employee helping him cleaning. I told him I couldn't come until my next shift. Which I only
 said because I didn't want him to know that I was speaking to the police or anyone about what happened.


 I want to pursue criminal charges against Calvin.


 End Statement.


15. That, based on Chase's complaint and sworn statement, Calvin Nodine was called and requested to come
to the Canton Police Department to speak to Officer Gompper and Affiant Colangelo about the allegations. On
5/ 18/17, Nodine came to the police department with his attorney. After speaking with Nodine, Nodine initially
denied anything happening between them. After Nodine spoke privately to his attorney, Nodine explained that
Chase had performed oral sex on him in the bathroom and it was consensual.


16. That, based on the interview with Nodine, it was decided to re interview Chase. On 6/21/17 at
approximately 1000 hours, Chase came to the lobby of the police department and was brought into the front
interview room by Affiant Colange lo. Affiant Colangelo began by explaining he had read over the reports and
statements and asked Chase to tell him about Nadine's restaurant.


17. That, Chase sa id how much she loved working at Nadine's Restaurant and didn't have too many problems
initially. Chase gave Affiant Colangelo the back story about internal business issues , employees, problem
employees and issues with how Nodine ran his business. She spoke about Nodine's drinking, poor
management and rude jokes that were sexual in nature.


18. That, during the course of the interview, Chase said that she worked her "butt off" and she remembers all
her customers. She said that it "hurt" her to leave. Chase said, "I want him to give me his restaurant so I can

(T/1is is page 6 of a g page Affidavit

Date


Ju r at

Reviewed
                                                                                                                    Date   q b {?


                                                                                               EXHIBIT W
                           Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 7 of 9
 ARREST WARRANT APPLICATIO N
 JD-CR-64a Rev. 3-11                                           STATE OF CONNECTICUT
 CG S § 54-2a
                                                                 SUPERIOR COURT
 Pr Bk. Sec. 36-1 , 36-2. 36-3
                                                                    www.j u d .c t. g ov
 CFS#: 1700004762                                                                                        Canton Police
  lame (Last. First. Middle Initial)                              Residence (Tow11,'of ,ccused   Court lo be held 31 (Town)   Geographical
 Chase, Nicole, H.                                                 Canton                        Hartford Superior C           0
                                                                                                                                             14

 Affidavit - Conti nued
 run it right and for him to be gone. " She then said, "That it's not happening Nadine's, that's how much work I
 put into that place".


 19. That. Affiant Colangelo explained to Chase that he had interviewed Nodine. She was asked if they ever
 had any relations prior to the incident in the bathroom . She said there was not. It was eluded to the fact that
 Nodine took two polygraph tests . Chase was asked if anything would have come out that was truthful that she
 may have left out or forgot about. She sa id that Nodine knew she wasn't "getting sex" at home. When asked
 how Nodine knew that, she explained that Nodine over heard her talking to her coworker, Allie, about it. She
 denied talking to Nod ine about it directly. Chase was asked if there was any flirtation between her and Nodine.
 She replied , "Hell no."


 20. That, Chase was asked if there was anything that Affiant Colangelo needed to know for this investigation .
 She said that Nodine tried to kiss her after the incident in the bathroom. She said it happened when she
 grabbed the money bags that were left on the counter. Chase said Nodine leaned in to kiss her and touched
her lips but she didn't kiss him ba ck. Chase mentioned forgetting to put that in her statement. (This is a direct
contrad iction to her initial statement, in her initial statement she wrote, "I saw that the money bags were left on
the counter and said to Calvin don't forget your money bags and walked out of the bu ilding ."}


21 . That, it was told to Chase that if she had consensual contact with Nodine that it was very important to this
investigation that it's known. She then said, "I know, I'm trying to get myself to this point." At this point Chase
became emotional, crying and placing her face into the palm of her hands.


22. That, Chase said there was nothing ever consensual. She said when Nodine pulled her into the bathroom
and told her to do it, she did it. Affiant Colangelo asked if she gave Nodine ora l sex. She said, "Yes." Chase
then said that everyth ing else is completely true. She explained that she wanted to come back and say this but
she was in fear it wou ld go against her story and she doesn't want her boyfriend to know.


23. That, Chase said she didn't want people know why she did it because she didn't want to. She said she
was scared and didn't even want to tell her own mother. She explained that she has been suicidal and has
been to the doctor. She said she had spoke to her attorney but did not tell the attorney about this and didn't
want to come back and tell what reall y happened because she knew it would affect her civil case.


24. That, Affiant Colangelo told Chase that he had Chase's original statement. She said that everything was

(This fs page 7 of a 9 page Affidavit
Date


                                       ocn before me o,Date)
Ju ra t

Revi ewed                                                                                                                      Date     .

                                                                                                                                    '1/b/t=r-

                                                                                                          EXHIBIT W
                           Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 8 of 9
 ARREST V\iARRANT APPLICATION
 JD-CR-64a Re v. 3-11                               STATE Of CONNECTICUT
 C.G .S § 54- Za
                                                       SUPERIOR COURT
 Pr. Bk. Sec. 36- 1, 36-2 . 36-3
                                                          www.jud .ct.gov
 CFS#: 1700004762                                                                             Canton Police
 Name (Last. First. Middle lmtial)                      Residence (Town}of accused   Court to be held at (Town/   Geogra phical

 Chase, Nicole, H.                                      Canton                       Hartford Superior C           ,.             14

 Affidavit - Continued
 the same except the part where she said no. She said she made sure to tell the truth except for the one part
 because she didn't want people to know.


 25. That, Affiant Colangelo then drew a picture with Chase of the layout of the business to get a better idea
 where Chase and Nodine were during the night of the alleged incident. As she was explaining where they were
 standing and how she was pulled into the bathroom she began to hesitate. As she was trying to explain where
 they were standing she said out loud, "well that doesn't make sense", and then began to talk about them
 hugging in the hallway and how Nodine was holding her hand.


 26. That, she said they were sta nding in the hallway near the bathrooms when the employee, Kyle, came back
 into the restaurant, (who they thought had left). She sa id she stayed silent because she didn't want Kyle to
 know and she didn't know what to do. She said she did it to get it over with .


27. That, Affiant Colangelo asked how they ended up from the hallway into the bathroom. She said that
Nodine had her arm in the hallway and it wasn't forceful but she knew that he wanted her in the bathroom so he
guided her in, closing the door and locking it beh ind them . She said she wanted to go home and wanted to
keep her job.


28. That, Chase said that Nadine's wife kept calling his cell phone to alert him of a police spot check while they
were in the bathroom. She said the wife, "kept blowing up his phone." She continued on saying that his wife
called at least 6 times before Nodine answered. Chase said as soon as they entered the bathroom she
performed oral sex on Nodine as Kyle was calling out for Nodine and Chase.


29. That, Chase said she thought if she just did it she could leave and wouldn't get hurt. She said Nodine
leaned against the sink and was hard at first but then wasn't. She said Nodine kept bashing her face into his
"junk" . She said that because Nodine was so intoxicated it took between 10 and 15 minutes for him to finish.


30. That, Chase said that Nodine ejaculated in her mouth and that she had thrown out all of the clothes she
was wearing that night. She said she kicked herself for not reporting the incident that night and that she didn't
have her mouth swabbed .


31 . That, Chase was asked if she wanted to provide a new statement. She asked if it would screw up her civil
case . Affiant Colangelo told her that he didn't know and wasn't an attorney. She said she wanted to provide a

{This is page 8 of a 9 page Affidavit
Date


Ju rat

Reviewed




                                                                                              EXHIBIT W
                          Case 3:18-cv-00683-VLB Document 141-26 Filed 10/01/19 Page 9 of 9
 ARREST IJ\"ARRANT APPLICATION
 JO-CR-64a Rev 3- 1I                                       STATE OF CO NNECTICUT
 C.G.S § 5,,.2a
                                                              SUPERIOR COURT
 Pr. Bk . Sec. 36-'I 36-2. 36-3
                                                                 www.jud.ct.go v
 CFS#: 1700004762                                                                                     Canton Police
 Mame /Last. First. Middle lnilial)                            Resid ence (Town)oF accused   Court to oe held at (Town)   Geographical
 Chase, Nicole, H.                                              Canton                       Hartford Superior C ,         0   n   ., ,   14

 Affidavit - Continued
 statement so the truth is known but didn't want her boyfriend or whole family to know what happened. She was
 again told she had the opportunity to put the truth in writing.


 32. That, Chase acknowledged that she was aware that the sworn written statement she provided to Officer
 Gompper was not truthful. She sa id she wanted to consult with her attorney prior to providing another written
 statement.


 33. That, Chase the n thanked Affiant Colangelo for letting her tell the truth . It was explained to Chase that she
 could call and speak to Affiant Co langelo about her decision to provide a written statement. As of 7/7/17,
 Chase has not called to speak to Affiant Colangelo of Officer Gompper.


 34. That , based upon the facts and circumstances contained herein , I have probable cause to believe that
 Nicole H Chase (DOB -                  ) has committed the crime of 53a-157b, False Statement. I respectfully request
that a warrant for the arrest of Nicole H Chase be issued .




(This is page 9 of a 9 page Affidavit
Date



Ju rat

Reviewed
                                                                                                                           Date1 b / 7



                                                                                                      EXHIBIT W
